THE THIRTEENTH COURT OF APPEALS

                                   13-20-00299-CV


                          MARK A. CANTU
                                v.
 EMMA PEREZ TREVINO, CARLOS SANCHEZ, THE MCALLEN MONITOR, MARCI
  CALTABIANO-PONCE, VALLEY MORNING STAR, AND AIM MEDIA TEXAS, LLC


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-2063-15-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 24, 2020